DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 
Status of Claims
This action is in reply to the amendments and remarks filed on 16 December 2021.
Claims 1, 5, 12-14, 17, 19 have been amended. 
Claims 4, 16 have been canceled. 
Claims 21, 22 are new.
Claims 1-3, 5-15, 17-22 are currently pending and have been examined.
Claims 1-3, 5-15, 17-22 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the claims are directed to eligible subject matter.  Examiner respectfully disagrees.
The claims disclose gathering and analyzing data from other user who use cards and their history of use of these cards with one machine learning model and gathering and analyzing data from card websites with a second machine learning model.  The system takes the results from the first and the second model in order to recommend a card having a greatest predicted reward amount.  However, the claims do not explain what is happening during the analysis steps and how the models decide which card to recommend.  For example, how does the third model take the results from the first and second model and analyze those results in order to to recommend a final card?  Analyzing which cards users historically have chosen to use for a similar transaction and also gathering reward data in real time does not improve the functioning of a computer, make it operate more efficiently, or solve a technical problem.  How do the models analyze the data in a special way to determine which card will give the user the greatest reward amount other than what can be done, such as make a list and see which card gives the best reward?  The models are still gathering data, analyzing, and producing a result, without further explanation of the steps of how the analysis is making the recommendation operate more efficiently or improving the functioning of a computer or solving a technical problem.  
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that the claim limitations amount to significantly more.  Examiner respectfully disagrees.

The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-3, 5-15, 17-22  have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-15, 17-22  are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 12 is directed to a method comprising a series of steps; and Claim 17 is directed to a non-transitory machine-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 12, and 17) are directed, in part, to determining that a transaction is at a checkout process of the transaction; based on rules; Page 6 of 16Appl. No.: 16/719,673predicting a third reward amount for each card of the set of the cards based on a comparison, of the predicted first reward amount to the predicted second reward amount; determining a card having a greatest third reward amount; indicating the card having the greatest third reward amount associated with the checkout process as a recommended card.  
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a system,” “a non-transitory memory “hardware processors,” “a user device,” “sub-model of a machine learning model,” “service provider and processing system,” “machine learning models,” “a non-transitory machine-readable medium,” “a digital wallet,” machine-readable instructions,” “a machine,” and “a graphical user interface” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor  to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-3, 5-11, 13-15, 18-22  are directed to explaining more about the rewards and transaction data that is collected and analyzed.  These processes are similar to the abstract idea 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-7, 9-15, 17-22  rejected under 35 U.S.C. 103 as being unpatentable over Novis (US 2020/0074449 A1) hereinafter Novis, in view of Pothula et al. (US 2021/0174257) hereinafter Pothula, in view of Silberman et al. (US 10,402,723 B1) hereinafter Silberman.
Claims 12, 1, 17
Novis discloses the following limitations:
(Currently Amended) A method comprising: determining that a user account is in a checkout process for a transaction using a service provider transaction processing platform; (see at least [0037] [0006] [0007] [0009]  [0073] [0082] [0085].  Novis discloses a system and method for optimizing financial transaction of a user.  Novis discloses determining, using an optimization algorithm, a preferred financial account from a plurality of financial accounts based on financial data, user preferences, and merchant information.  Novis discloses a transaction to purchase goods or services at a merchant is routed to merchant system.).
retrieving a digital wallet associated with the user account; (see at least [0072] [0063] [0083] [0046] [0047].  Novis discloses a virtual card may be stored in an electronic wallet o the client device.  The financial account data of all the financial accounts in the electronic wallet is retrieved by the system in order to recommend an optimal financial account to use for the transaction.).
 classifying, using a first sub-model of a first machine learning model, the transaction as able to provide a reward for a set of cards of the digital wallet; (see at least [0061] [0046] [0011] [0070] [0071] [0078] [0075] [0076] [0037] [0081] [0039].  Novis discloses data is collected on each financial account.  The data includes one or more factors relating to rewards program information (e.g., rules for rewards acquisition and rewards redemption for the rewards program accounts). Novis also discloses determining that a transaction qualifies for certain types of rewards 
 in response to the transaction being classified as able to provide the reward for the set of cards, predicting, using a second sub-model of the first machine learning model, a first reward amount corresponding to each card of the set of cards by inputting information for the transaction to the second sub-model, wherein the second sub-model was trained using a training dataset comprising historic reward data associated with the set of cards and aggregated from a plurality of user account transaction histories corresponding to a plurality of user accounts serviced by the service provider transaction processing platform;  (see at least [0061] [0046] [0011] [0069]-[0071] [0078] [0075] [0076] [0037] [0081] [0039] [0006] [0007] [0009] [0038] [0010] [0080] [0087][0027] [0030] [0033].  Novis also discloses determining that a transaction qualifies for certain types of rewards available.  Thereafter, Novis discloses determining a rewards value for each financial account.  For example, the system may determine that paying with financial account #1 will provide 100 rewards points towards user’s balance.  Novis discloses machine learning models may be used during these optimization steps.  Novis discloses that user transaction history information is retrieved.  The history information may include information related to financial transactions for goods and/or services associated with the user’s financial accounts in the multi-use account.  Merchant information (including purchase information), user information, financial account information are all retrieved.  Furthermore, a user may have multiple accounts from which to collect data (e.g., a plurality of user accounts).).  
predicting, using a second machine learning model, a second reward amount corresponding to each card of the set of cards based on rules extracted from a website corresponding to each card; (see at least [0061] [0011] [0040] [0080] [0046] [0011] [0070]-[0078] [0037]-[0039] [0081]-[0088] [0039] [0006] [0007] [0009] [0068].  Novis discloses obtaining a recommendation by following user preferences and financial rewards rules and applying different weights.  Therefore, there  
determining, using a third machine learning model, a third reward amount for each card of the set of cards based on a cross-check comparison, for accuracy, of the predicted first reward amount to the predicted second reward amount; (see at least [0061] [0046] [0011] [0070]-[0072] [0078] [0075] [0076] [0037] [0081] [0039] [0006] [0007] [0009].   Novis discloses applying different weights in order to recommend a financial account.  Novis explains that the system may compare user rules to merchant information to financial information to user history.  Novis discloses machine learning models may be used during these optimization steps.).  
determining a greatest reward amount of the third reward amounts; causing a card corresponding to the greatest reward amount to be displayed in a graphical user interface of the user account for selection in the checkout process; and. in response to a user selection of one of the set of cards for use in the transaction (see at least [0037] [0077] [0006][0007] [0009].  Novis discloses the optimization module may select a first financial account (e.g., Financial Account #1) to complete the transaction.  The selection may be displayed in a message to the user via a user interface of client device.  The message may include a summary explaining why the particular financial account was selected over the other financial account.  For example, the message may recite “Paying with Financial Account #1 will provide 100 rewards points towards your balance”.).

Novis discloses the limitations shown above.  Novis fails to specifically explain in detail the steps of the machine learning models during the optimization analyzing.
However, Pothula discloses the following limitations:
classifying, using a first sub-model of a first machine learning model, the transaction as able to provide a reward for a set of cards of the digital wallet; (see at least [0025] [0026] [0028] [0029] [0035] [0038] [0039].  Pothula discloses the model has sub-models that take as inputs or training data input from datasets.  The data sets may be processed by the sub-models.). 
in response to the transaction being classified as able to provide the reward for the set of cards. predicting, using a second sub-model of the first machine learning model, a first reward amount corresponding to each card of the set of cards; (see at least [0025] [0026] [0028] [0029] [0036] [0040] [0039] [0038] [0066]. Pothula discloses multiple sub-models may be used.  The sub-models are integrated and the result from one sub-model (first) may be passed to a second sub-model.). 
predicting, using a second machine learning model, a second reward amount corresponding to each card of the set of cards; (see at least [0019] [0098] [0106] [0025] [0036] 0038] [0039] [0026] [0069]. Pothula discloses multiple machine learning models are used.  Pothula discloses analyzing the outputs from the multiple models. Each model produces an output from the data analyzed.  Results may be different from each model.). 
determining, using a third machine learning model, a third reward amount for each card of the set of cards based on a cross-check comparison, for accuracy, of the predicted first reward amount to the predicted second reward amount; (see at least [0098] [0106] [0019] [0040] [0029] [0036] [0066] [0095] [0026].  Pothula discloses the outputs from one model flows to the next model of the machine-learning model.  Pothula discloses analyzing the outputs from the multiple models and combine the decisions from multiple models to get an optimization result.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis of Novis to incorporate the teachings of Pothula and specifically explain in detail the steps of the machine learning models during the 

Novis/Pothula disclose the limitations shown above.  Novis/Pothula fail to specifically discloses using past training data in training machine learning models:
Yet, Silberman discloses the following limitations:
classifying, using a first sub-model of a first machine learning model, predicting, using a second sub-model of the first machine learning model, a first reward amount corresponding to each card of the set of cards by inputting information for the transaction to the second sub-model, wherein the second sub-model was trained using a training dataset comprising historic reward data (see at least abstract  1:48-2:43; 3:21-44; 6:10-29; 10:43-64; 11:50-67; 12:14-47; 12:54-14:30; 15:32-16:4; 16:53-67.  Silberman discloses a multi-stage machine learning models to control path dependent processes.  Silberman discloses obtaining a first training dataset of subject-entity records; training a first machine learning model on the first training dataset.  Silberman discloses forming a second training dataset and training a second machine learning model on the second training dataset (i.e, second sub-model).  Silberman discloses the second training dataset (i.e., second sub-model) can include data from the first dataset (i.e., first sub-model).   Silbermann also discloses model trained on historical sequences of events.). 
determining, using a third machine learning model, a third reward amount for each card of the set of cards based on a cross-check comparison, for accuracy, of the predicted first reward amount to the predicted second reward amount; (see at least abstract 1:48-2:43; 3:21-44; 6:10-29; 10:43+64; 11:50-67; 12:14-47; 12:54-14:30; 15:32-16:4; 16:53-67.  Silberman discloses gathering predictions from previous models in order to produce a final prediction (i.e., using third machine learning model to produce result from predictions from first and second previous machine learning models.).  
 generating, in response to a user selection of one of the set of cards for use in the transaction, training data based on the transaction information, the user selection, and a reward result of the transaction, wherein the training data is included in a new training dataset as historic reward data for the user account that is aggregated with the plurality of user account transaction histories, and wherein the new training dataset is used to further train the second sub-model to future first reward amounts. (see at least abstract 1:48-2:43; 3:21-44; 6:10-29; 10:43-64; 11:50-67; 12:14-47; 12:54-14:30; 15:32-16:4; 16:53-67.   Silberman discloses forming any number of training datasets with predictions from the first machine learnings models (including from past recommendations).  Silberman also discloses the models are trained on historical sequences of events.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis with machine learning models of Novis/Pothula to incorporate the teachings of Silberman and specifically disclose using previous training data in order to produce results because doing so will control path-dependent processes in order to prevent errors (see at least Silberman Abstract; 1:14-2:23; 3:21-44). 


Claim 2
(Original) The system of claim 1, wherein the first sub-model is trained using a training dataset comprising a campaign definition corresponding to each of the set of cards.  (see at least [0061] [0011] [0070] [0071] [0078] [0075] [0076] [0037].  Novis discloses data is collected on each financial account.  The data includes one or more factors relating to rewards program information (e.g., rules for rewards acquisition and rewards redemption for the rewards program accounts).).

Novis/Pothula/Silberman disclose the limitations shown above.  Pothula specifically discloses using a training dataset:
The system of claim 1, wherein the first sub-model is trained using a training dataset comprising a campaign definition corresponding to each of the set of cards. (see at least Abstract [0025] Claim 1.  Pothula discloses training the models with training data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis of Novis/Pothula/Silberman to incorporate the teachings of Pothula and specifically disclose using a training dataset because doing so would help data to flow from multiple models in order to analyze all the outputs in the end and combine all the decisions in order to improve the overall performance (see at least Pothula [0098] Abstract [0066] [0025] [0026]). 

Claim 3
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
 (Original) The system of claim 2, wherein the campaign definition includes a campaign identifier, a reward type, a monetary value for a reward, a campaign start date and a campaign end date, and an opt-in status.  (see at least [0061] [0046] [0011] [0070] [0071] [0078] [0075] [0076] [0037].  Novis discloses data is collected on each financial account.  The data includes one or more factors relating to rewards program information (e.g., rules for rewards acquisition and rewards redemption for the rewards program accounts).).

Claim 5
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
 (Currently Amended) The system of claim 1, wherein the historic reward data comprises information associated with a plurality of transactions, wherein each of the plurality of transactions comprises a transaction identifier, a card identifier, a name of a utilized card, a transaction date, a transaction time, a transaction currency, a transaction value, a merchant name, a merchant category, a campaign identifier, a number of issued rewards, and cumulative issued rewards.  (see at least [0046] [0061] [0069] [0010] [0038] [0080] [0087] [0070] [0071] [0011] [0027] [0030] [0037] [0078] [0033].  Novis discloses that user transaction history information is retrieved.  The history information may include information related to financial transactions for goods and/or services associated with the user’s financial accounts in the multi-use account.  Merchant information (including purchase information), user information, financial account information are all retrieved.).  

Claim 6
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
  (Original) The system of claim 1, wherein the operations further comprise: extracting rules from a campaign definition corresponding to each of the set of cards; and (see at least [0061] [0046] [0011] [0070] [0071] [0078] [0075] [0076] [0037] [0039] [0038].  Novis discloses determining that a transaction qualifies for certain types of rewards available.  Novis discloses that the financial data system and merchant system work with the optimization module in order calculate provide an optimal selection of a financial account in a user’s multi-use account to complete a transaction at a merchant.  Data is collected on each financial account.  The data includes one or more factors relating to rewards program information (e.g., rules for rewards acquisition and rewards redemption for the rewards program accounts).).
classifying, the transaction as satisfying the extracted rules based on the transaction information associated with the transaction, (see at least [0061] [0072] [0075] [0076] [0081]-[0084] [0088].  Novis discloses that the user may set preferences for each financial account and the financial account will be recommended if it meets the preferences, rules, etc. Novis discloses determining that a transaction qualifies for certain types of rewards available.). 


The system of claim 1, wherein the operations further comprise: extracting, using a first sub-model of the second machine learning model, the rules from a campaign definition corresponding to each of the set of cards; and (see at least [0019] [0098] [0106] [0025] [0028] [0029] [0035] [0036] [0038] [0039] [0025] [0026] [0069].  Pothula discloses analyzing data. Each model produces an output from the data analyzed.).
classifying, using a second sub-model of the second machine learning model, the transaction as satisfying the extracted rules based on the transaction information associated with the transaction, (see at least [ 0019] [0098] [0106] [0025] [0036] [0038] [0039] [0025] [0026] [0069]. Pothula discloses multiple machine learning models and sub-models are used.  Pothula discloses analyzing data. Each model produces an output from the data analyzed.).
wherein the predicting, using the second machine learning model, is performed by a third sub-model of the second machine learning model.  (see at least [0025] [0026] [0028] [0029] [0035] [0038] [0039].  Pothula discloses the model has sub-models that take as inputs or training data input from datasets.  The data sets may be processed by the sub-models.  As many sub-models may be used as needed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis of Novis/Pothula/Silberman to incorporate the teachings of Pothula and specifically disclose a third submodel because doing so would help data to flow from multiple models in order to analyze all the outputs in the end and combine all the decisions in order to improve the overall performance (see at least Pothula [0098] Abstract [0066] [0025] [0026]). 

Claim 7
Novis/Pothula/Silberman disclose the limitations shown above.  Pothula specifically discloses the models operate independently:
 (Original) The system of claim 6, wherein the first machine learning model and the second machine learning model operate independently in performing respective predictions. (see at least [0025] [0098] [0040] [0122] Abstract.  Pothula discloses the outputs from each model are combined and analyzed in the end.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis of Novis/Pothula/Silberman to incorporate the teachings of Pothula and specifically disclose the models operate independently because doing so would help data to flow from multiple models in order to analyze all the outputs in the end and combine all the decisions in order to improve the overall performance (see at least Pothula [0098] Abstract [0066] [0025] [0026]). 

Claim 8
Novis/Pothula/Silberman discloses the limitations shown above.  Novis/Silberman/Silberman fail to specifically disclose a bagging algorithm:
Though, Potlhula discloses the following limitations:
(Previously Presented) The system of claim 1, wherein the third machine learning model comprises a bagging algorithm that evaluates a performance of the first machine learning model and a performance of the second machine learning model in the comparison.  (see at least [0042] [0025] [0098] [0040] [0019].  Novis discloses a bagging algorithm to evaluate the performance of the models.). 


Claim 9
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
 (Original) The system of claim 1, wherein the transaction information comprises a transaction amount, a transaction currency, a transaction time, and a merchant identifier.  (see at least [0085] [0082] [0046] [0083].  Novis discloses merchant information may be retrieved from the merchant system and includes information such as transaction time, transaction amount and geographic location of the merchant (i.e., currency), merchant name and Merchant Category Code, and other descriptive information associated with the merchant.). 

Claim 10
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
(Original) The system of claim 1, wherein the extracted rules comprise a reward function used to calculate a reward issued per unit spent using each of the set of cards, a minimum transaction value for the reward to be issued, and acceptable merchant identifier categories for the reward to be issued. (see at least [0081]-[0088] [0070]-[0077] [0061] [0011] [0046] [0011] [0037] [0039] [0038].   Novis discloses reward information is collected by the financial data system.  The data 

Claim 11
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
(Original) The system of claim 10, wherein the rules are extracted by data scraping campaign descriptions from a website corresponding to each of the set of cards. (see at least [0046] [0081]-[0088] [0070]-[0077] [0061] [0011] [0011] [0037] [0039] [0038].   Novis discloses the financial data system includes one or more computing components associated with financial service providers.  Financial data includes information about financial accounts.). 

Claim 13
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
 (Currently Amended) The method of claim 12, further comprising: receiving the user selection of the card corresponding to the greatest reward amount; processing the transaction using the card corresponding to the greatest reward amount; (see at least [0077] [0071] [0070] [0075] [0076] [0007] [0011] [0037] [0061] [0079].  Novis discloses that the optimization model may display two or more financial accounts in a message to the user via a user interface of client device.  The message may include a summary explaining why a particular financial account was selected.  For example, the message may recite “Paying with Financial Account #1 will provide 100 rewards points towards your balance.”  The message may prompt the user to confirm the selection.  The system may be configured to complete the transaction using the selected financial account.).
determining the reward result resulting from a use of the card corresponding to the greatest reward amount; and (see at least [0077] [0069] [0046] [0037] .  Novis discloses that user transaction history is collected, which means that the actual reward that resulted from the use of the Financial Account #1 will be determined and saved by the system.  Furthermore, the message may recite to the user how many rewards points he will earn from the transaction (The message may include a summary explaining why a particular financial account was selected.  For example, the message may recite “Paying with Financial Account #1 will provide 100 rewards points towards your balance.”).). 

 Novis/Pothula/Silberman disclose the limitations shown above.  Pothula specifically discloses using a training dataset:
training the second machine learning model based on a training dataset that includes the actual reward.  (see at least Abstract [0025] Claim 1.  Pothula discloses training the models with training data.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis of Novis/Pothula/Silberman to incorporate the teachings of Pothula and specifically disclose using a training dataset because doing so would help data to flow from multiple models in order to analyze all the outputs in the end and combine all the decisions in order to improve the overall performance (see at least Pothula [0098] Abstract [0066] [0025] [0026]). 

Claim 15
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
 (Original) The method of claim 12, further comprising rearranging a list of the set of cards in the graphical user interface into a descending order according to the third reward amount corresponding to each of the set of cards.  (see at least [0077] [0088] [0072] [0031] [0008].  Novis discloses that an optimization message may be configured to be displayed on a user interface.  The message may display two or more financial accounts.  The message may include a summary explaining why the particular financial account was selected.  For example, the message may recite “Paying with Financial Account #1 will provide 100 reward points towards your balance.”). 

Claim 18
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
(Original) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise arranging the cards of the digital wallet in a descending manner according to the third reward amount for each card.  (see at least [0077] [0088] [0072] [0031] [0008].  Novis discloses the optimization module may select a first financial account (e.g., Financial Account #1) to complete the transaction.  The selection may be displayed in a message to the user via a user interface of client device.  Novis also discloses that two or more financial accounts may be displayed in a message to the user via the user interface of client device.  The message may include a summary explaining why the particular financial account was selected over the other financial account.  For example, the message may recite “Paying with Financial Account #1 will provide 100 rewards points towards your balance”.).

Claim 19
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
 (Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise: obtaining the transaction information of the transaction, wherein the transaction information comprises a merchant category, a transaction date, and a transaction amount; and(see at least [0085] [0082] [0046] [0083] [0038].  Novis discloses merchant information may be retrieved from the merchant system and includes information such as transaction time, transaction amount and geographic location of the merchant (i.e., currency), merchant name and Merchant Category Code, and other descriptive information associated with the merchant.). 

Novis/Pothula/Silberman disclose the limitations shown above.  Pothula specifically discloses the models operate independently:
providing the transaction information to the first sub-model of the first machine learning model, the second sub-model of the first machine learning model, and the second machine learning model, wherein the first machine learning model and the second machine learning model operate independently.  (see at least [ 0025] [0098] [0040] [0122] Abstract.  Pothula discloses the outputs from each model are combined and analyzed in the end.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis of Novis/Pothula/Silberman to incorporate the teachings of Pothula and specifically disclose the models operate independently because doing so would help data to flow from multiple models in order to analyze all the outputs in the end and combine all the decisions in order to improve the overall performance (see at least Pothula [0098] Abstract [0066] [0025] [0026]). 

Claim 20
Novis/Pothula/Silberman disclose the limitations shown above.  Pothula specifically discloses an ensemble model:
 (Previously Presented) The non-transitory machine-readable medium of claim 19, wherein the third machine learning model comprises an ensemble model, and wherein the predicting the third reward amount comprises evaluating, using the ensemble model, a performance of the first machine learning model and a performance of the second machine learning model in the comparison to predict the third reward amount. (see at least [0025] [0042] [0098] [0040] [0019] Abstract.  Pothula discloses an ensemble model in order to analyze the data and results.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optimization analysis of Novis/Pothula/Silberman to incorporate the teachings of Pothula and specifically disclose an ensemble model because doing so would help data to flow from multiple models in order to analyze all the outputs in the end and combine all the decisions in order to improve the overall performance (see at least Pothula [0098] Abstract [0066] [0025] [0026]). 

Claims 21, 22
Novis/Pothula/Silberman disclose the limitations shown above.  Novis further discloses:
 (New) The system of claim 1, wherein the operations further comprise: scraping a website for a campaign definition for a card selected by the user for use in the transaction; and generating additional training data based on the transaction information, the user selection of one of the set of cards for use in the transaction, the reward result of the transaction, and the scraped campaign definition, wherein the additional training data is used to train the second machine learning model.  (see at least [0046] [0081]-[0088] [0070]-[0077] [0061] [0011] [0011] [0037] [0039] [0038].   Novis discloses the financial data system includes one or more computing components associated with financial service providers.  Financial data includes information about financial accounts.).


 (New) The system of claim 1, wherein the operations further comprise: scraping a website for a campaign definition for a card selected by the user for use in the transaction; and generating additional training data based on the transaction information, the user selection of one of the set of cards for use in the transaction, the reward result of the transaction, and the scraped campaign definition, wherein the additional training data is used to train the second machine learning model.  (see at least abstract 1:48-2:43; 3:21-44; 6:10-29; 10:43+64; 11:50-67; 12:14-47; 12:54-14:30; 15:32-16:4; 16:53-67.  Silberman discloses generating additional training data and using that additional training data for a second machine learning model.). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691